Case 4:18-cv-00264-GKF-FHM Document 22 Filed in USDC ND/OK on 11/29/18 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   TIG INSURANCE COMPANY                                )
   (as successor-in-interest to International           )
   Insurance Company),                                  )
                                                        )
                  Plaintiff,                            )
                                                        )
   v.                                                   )     Case No. 18-cv-00264-GKF-FHM
                                                        )
   FKI INDUSTRIES INC. (formerly known as               )
   Acco Babcock, Inc.), and                             )
   ACCO MATERIAL HANDLING                               )
   SOLUTIONS, INC.,                                     )
                                                        )
                  Defendants.                           )

              ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME

          Before the Court is the parties’ Joint Motion for Extension of Time of Two Deadlines

   [Doc. 21] (i) for Defendants to file an answer or motion, or otherwise respond to Plaintiff’s

   Complaint, and (ii) for the parties to file a Joint Status Report. Upon consideration of the

   motion, and for good cause shown, the requested extension of time is granted.

          IT IS THEREFORE ORDERED that (i) the Defendants shall have until February 11,

   2019, to file an answer or motion, or otherwise respond to Plaintiff’s Complaint, and (ii) the

   parties shall have until March 15, 2019, to file a Joint Status Report.

          DATED this 29th day of November, 2018.
